946 F.2d 896
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.TEXAS GAS TRANSMISSION CORPORATION;  American CommercialLines, Inc., Plaintiffs-Appellees,v.RYDER SYSTEM, INC., Defendant-Appellant.
No. 91-5213.
United States Court of Appeals, Sixth Circuit.
Oct. 23, 1991.

Before RALPH B. GUY, Jr. and BOGGS, Circuit Judges, and McRAE, Senior District Judge.*
PER CURIAM.


1
Defendant, Ryder Systems, Inc.  (Ryder), appeals the district court's grant of summary judgment in favor of plaintiff, Texas Gas Transmission Corporation (Texas Gas) and American Commercial Lines, Inc.  (ACL).


2
Defendant argues that the district court erred when it held that Texas Gas was required by the Internal Revenue Code to cease taking an accelerated deduction for its subsidiary's pension fund when the subsidiary was sold to the defendant.   Additionally, defendant argues that Texas Gas breached its stock purchase agreement with Ryder by doing so.


3
Upon a review of the record, we note that the parties advance the same arguments on appeal that they put before the district court.   Judge Simpson wrote a comprehensive opinion in which he addressed each of the issues raised.   After completing our review, we find ourselves in complete agreement with the trial judge, and we affirm on the basis of his opinion, finding that no jurisprudential purpose would be served by writing separately.



*
 Honorable Robert M. McRae, Jr., United States District Court for the Western District of Tennessee, sitting by designation